COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Stephanie Montagne Zoanni v. Lemuel David Hogan

Appellate case number:    01-16-00584-CV

Trial court case number: 2010-34811-B

Trial court:              246th District Court of Harris County

Date motion filed:        July 28, 2018

Party filing motion:      Appellee, Lemuel David Hogan

       It is ordered that the motion for en banc reconsideration is     DENIED    GRANTED.


Judge’s signature: /s/ Jennifer Caughey
                         Acting Individually     Acting for the Court

Panel consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland, Massengale,
Brown, Lloyd, and Caughey.

Jennings, J., dissenting from the denial of en banc reconsideration.

Date: September 6, 2018